

 S725 ENR: To change the address of the postal facility designated in honor of Captain Humayun Khan.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
 nineteenS. 725IN THE SENATE OF THE UNITED STATESAN ACTTo change the address of the postal facility designated in honor of Captain Humayun Khan.1.Captain Humayun Khan Post OfficeSection 1(a) of Public Law 115–347 (132 Stat. 5054) is amended by striking 180 McCormick Road and inserting 2150 Wise Street.Speaker of the House of RepresentativesVice President of the United States and President of the Senate